NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              _____________

                                   No. 19-2145
                                  _____________

                            RONALD P. BOYLES, JR.,
                                               Appellant

                                         v.

 AMERICAN HERITAGE LIFE INSURANCE COMPANY, d/b/a ALLSTATE
BENEFITS, a/k/a ALLSTATE LIFE INSURANCE COMPANY OF NEW YORK;
JEFFREY AZZATO; ST. MARYS INSURANCE AGENCY, INC.; UNUM LIFE
     INSURANCE COMPANY OF AMERICA, a/k/a UNUM GROUP


                 On Appeal from the United States District Court
                    for the Western District of Pennsylvania
                         District Court No. 3-15-cv-00274
                  District Judge: The Honorable Kim R. Gibson

                Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                 June 18, 2020

    Before: SMITH, Chief Judge, CHAGARES, and PORTER, Circuit Judges

                               (Filed: June 19, 2020)
                             _____________________

                                    OPINION*
                             _____________________



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
SMITH, Chief Judge.

      After a series of back surgeries, Ronald P. Boyles, Jr. was left with lingering

health issues that eventually ended his employment relationship with St. Marys

Insurance Agency, Inc., and its president and co-owner, Jeffrey Azzato. Boyles tried

to secure disability benefits under two group insurance policies sponsored at

different times by St. Marys and issued by third-party insurers. The disability

insurers denied his claims.

      Boyles sued St. Marys, Azzato, and the disability insurers. In the only two

counts at issue,1 Boyles alleged that St. Marys and Azzato breached fiduciary duties

owed to him under the Employee Retirement Income Security Act of 1974 (ERISA),

29 U.S.C. § 1001 et seq. The District Court granted summary judgment to those two

remaining defendants.2 Boyles v. Am. Heritage Life Ins. Co., 383 F. Supp. 3d 470

(W.D. Pa. 2019). We affirm for substantially the reasons stated by the District Court

in its thorough and well-reasoned opinion.




1
  To the extent Boyles preserved a third count, for respondeat superior liability
against St. Marys, we need not reach it based on our disposition of the fiduciary duty
claims.
2
  ERISA provided the District Court with jurisdiction. 29 U.S.C. § 1132(e)–(f);
Mushalla v. Teamsters Local No. 863 Pension Fund, 300 F.3d 391, 395 (3d Cir.
2002). We have jurisdiction under 28 U.S.C. § 1291. Our review of the summary
judgment decision is de novo. Mushalla, 300 F.3d at 395.

                                          2